         Case 1:20-cv-04148-JGK Document 70 Filed 08/11/21 Page 1 of 1




August 11, 2021                                                                677 BROADWAY, S UITE 1101
                                                                               A LBANY, NY 12207
                                                                               (518) 427-9700

By ECF                                                                         ELLIOT A. HALLAK
                                                                               PARTNER
                                                                               DIRECT: (518) 701-2748
                                                                               F AX :    (518) 427-0235
The Honorable John G. Koeltl                                                   EHALLAK @HARRISBEACH . COM
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 14A
New York, New York 10007

      Re:     SAM Party of New York, et al. v. Peter S. Kosinski, et al.,
              Case No. 1:20-cv-00323-JGK (the “SAM Action”)
              Linda Hurley, et al. v. Peter S. Kosinski, et al.,
              Case No. 1:20-cv-04148-JGK (the “WFP Action”)
              Libertarian Party of New York, et al. v. New York State Board of Elections, et al.,
              Case No. 1:20-cv-05820-JGK (the “LPNY Action”)

Dear Judge Koeltl:

        We represent the Defendants in the referenced actions. We write in response to the letter
filed by counsel for the WFP Plaintiffs (WFP Action, Dkt. 68) concerning the briefing schedule
for Defendants’ motions for summary judgment.

       Defendants filed a combined memorandum of law in support of their motions for sum-
mary judgment in all three actions. The SAM Plaintiffs and the LPNY Plaintiffs filed separate
opposition papers on July 30, 2021. At the time, the WFP Action remained stayed. Presently,
Defendants’ reply papers in the SAM Action and LPNY Action are due August 27, 2021.

        Plaintiffs in the WFP Action recently indicated that they are prepared to move forward
with their response to Defendants’ motion. The Court granted the WFP Plaintiffs’ application for
leave to file an opposition to Defendants’ motion by August 31, 2021. (SAM Action, Dkt. 126.)

        In the interests of efficiency and avoiding duplication of effort, Defendants propose to
file a single set of reply papers in support of their motions in all three actions. Accordingly,
Defendants respectfully request that the deadline for reply papers in each action be extended to
September 24, 2021. Counsel for Plaintiffs in each action have consented to this request.

       We thank the Court for its consideration of this request.

                                                     Respectfully submitted,
                                                     /s/ Elliot A. Hallak
                                                     Elliot A. Hallak

Copies: All counsel of record (by ECF)
